DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
This Office Action is in response to the Applicant’s Communication filed on 01/22/2021.  In virtue of the communication:
Claims 1-19 are present in the instant application.
The references cited in the Information Disclosure Statement (IDS) filed on 01/22/2021 have been considered by the examiner.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Examiner’s Statement of Reasons for Allowance
Claims 1-19 are allowed.
The primary reasons for the allowance of the claims are in the inclusion of the limitation(s):
“… a driving device utilized in a dimming control circuit for driving a load, the driving device configured to receive an output of a rectifier, the rectifier configured to receive an AC power and to output a rectified DC output voltage to the load, wherein the driving device comprises: a power switch serially coupled to the load, configured to regulate a current flowing through the load; and a power switch control module, configured to generate a pulse width modulation signal to control the power switch on and off, wherein the pulse width modulation signal turns to an on-state state according to a conducting signal, the conducting signal being configured to indicate the rectified output voltage reaching a first reference, and wherein a duty ratio of the pulse width modulation signal is adjusted in accordance with an error between a sensed signal indicating a current flowing through the load and a dimming level reference” and combination thereof, in the claim(s), i.e., claim 1 (claims 2-12 are allowed as being dependent on claim 1), and
“… a dimming control method used for a dimming control circuit, the dimming control circuit comprising a dimmer, a rectifier, a driving device and a bleeder, the rectifier being coupled to the dimmer and configured to receive an AC power and to output a rectified DC output voltage to a load, the driving device comprising a power switch coupled to the load and a pulse width modulation signal generator, the power switch controlling the load on the basis of a dimming signal, the bleeder supplying power to the dimmer, wherein the method comprises the following steps: receiving a conduction signal based on the rectified DC output voltage and a off signal based on the dimming signal by the pulse width modulation signal generator; and outputting a pulse width modulation signal to the power switch on the basis of the conduction signal and the off signal, wherein a duty ratio of the pulse width modulation signal is adjusted in accordance with an error between a sensed signal indicating a current flowing through the load and a dimming level reference” and combination thereof, in the claim(s), i.e., claim 13 (claims 14-19 are allowed as being dependent on claim 13), which are not found in the prior art references.
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best consider with this application can be filed in Kuo (U.S. Pub. 2014/0091723 A1).


Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571) 272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2800.

/JIMMY T VU/Primary Examiner, Art Unit 2844